

 
EXHIBIT 10.1
 
 
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of March 3,
2006 is entered into by and between Merisel, Inc,. a Delaware corporation (the
“Company”) and Donald R. Uzzi (the “Executive”).
 
BACKGROUND
 
The Company and the Executive entered into that certain employment agreement
dated as of November 22, 2004 (the “Employment Agreement”). The parties to the
Employment Agreement now desire to amend the Employment Agreement, as permitted
in Section 17 of the Employment Agreement, as set forth in this Amendment.
Capitalized terms used but not defined in this Amendment have the meaning given
such terms in the Employment Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the parties hereto agree as follows:
 
1.  The first sentence of Section 1(a) is amended to read in its entirety as
follows:
 
The Executive shall serve as Chairman, President and Chief Executive Officer of
the Company.
 
2.  The first sentence of Section 1(c) is amended as follows:
 
The first sentence shall read: “The Executive’s principal place of employment
shall be at the Company’s current location, 127 W. 30th Street, New York, New
York, 10001 (the “Current Location”).
 
The second sentence of Section 1(c) is deleted in its entirety.
 
3.  A new sentence is added to Section 2 to read as follows:
 
“The period from the Effective Date until November 22, 2007 is hereinafter
referred to as the “Initial Term.”
 
4.  The first sentence of Section 3(a) is amended in its entirety to read as
follows:
 
“The Company shall pay to the Executive an annual salary (the “Base Salary”) at
the rate of $400,000 per year.”
 
5.  The last sentence of Section 3(b) is deleted in its entirety.
 
6.  A new last sentence is added to Section 3(c) to read as follows:
 
“Any Annual Bonus shall be paid in the calendar year following the year in which
such Annual Bonus is earned upon receipt of Audit Committee approval of
financial statements for the prior year.”
 
7.  The second to the last sentence of the first paragraph of Section 4(b) is
amended in its entirety and a new sentence shall be added immediately after such
sentence, to read as follows:
 
“All unvested Effective Date Stock Options shall immediately terminate, and all
unvested Restricted Stock shall be immediately forfeited. All vested Effective
Date Stock Options and vested Restricted Stock shall be immediately forfeited
only if termination for Cause occurs prior to the end of the Initial Term.
 
8.  A new proviso shall be added to the third sentence of Section 4(c) to read
as follows:
 
“; provided further that a pro rata portion (determined based on a fraction, the
numerator of which is the number of days from the most recent anniversary of the
Effective Date to the date of such termination and the denominator of which is
365 days) of (x) the unvested Effective Date Stock Options in each Option
Tranche and (y) the shares of Effective Date Restricted Stock that were
scheduled to have vested on the anniversary of the Effective Date next following
the date of termination shall become immediately vested.


9.  Section 4(e)(ii) is amended in its entirety to read as follows:
 
“(ii) a lump sum payment equal to his Base Salary for a period commencing on the
date of termination and ending on the twenty-four month anniversary of the date
of termination.”
 
10.  Section 4(f)(ii) is amended in its entirety to read as follows:
 
“(ii) a lump sum payment equal to his Base Salary for a period commencing on the
date of termination and ending on the twenty-four month anniversary of the date
of termination.”


11.  A new Section 4(h) shall be added to the Agreement as follows:
 
“Notwithstanding any contrary provision of Section 4, in the event Executive is
due any payment in respect of bonus payments, such payments shall be made in a
lump sum payment. Subject to Section 24, all payments shall be made within 30
days after the date of termination of employment.


12.  A new Section 23 shall be added as follows:
 
“Section 23. Indemnification. The Company shall indemnify the Executive in
accordance with the provisions of a separate indemnity agreement entered into
between the Company and the Executive.”
 
13.  A new Section 24 shall be added as follows:
 
“Section 24. Compliance With Section 409A; Deferral of Certain Payments.
Notwithstanding anything herein to the contrary, this Agreement shall at all
times be operated in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). In particular, and
without limiting the generality of the foregoing:
 
(a) If any action taken hereunder in connection with any stock right, including
the vesting, extension or renewal of the stock right, would result in the stock
right becoming subject to the provisions of Section 409A of the Code, such
action shall not be taken or shall be taken only to the extent that it will not
result in the stock right becoming subject to Section 409A; and
 
(b) If the Executive, at the time of his “separation from service” from the
Company, is a “specified employee,” then to the extent any payment under this
Agreement upon the Executive’s termination of employment is subject to Section
409A of the Code, no such payment shall be made for six (6) months following the
Executive’s “separation from service.” The terms “separation from service” and
“specified employee” shall have the meanings set forth under Section 409A of the
Code and the regulations and rulings issued thereunder.”
 
14.  Except as affected by this Amendment, the Agreement is unchanged and
continues in full force and effect. All references to the Agreement shall refer
to the Agreement as amended by this Amendment. This Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
15.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart of this Amendment.
 
16.  This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of Delaware (without giving effect to any choice or
conflict of law provision).
 
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amendment to be signed pursuant
to the authority of its Board, and the Executive has executed this Amendment, as
of the day and year first written above.
 

        MERISEL, INC.  
   
   
    By:   /s/ Allyson Vanderford  

--------------------------------------------------------------------------------

Allyson Vanderford   Title: Chief Financial Officer

        EXECUTIVE  
   
   
    By:   /s/ Donald R. Uzzi  

--------------------------------------------------------------------------------

Donald R. Uzzi    





 